DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-4, 6-14, 16-20) are rejected under 35 U.S.C. 103 as being unpatentable over Iancu et al. (hereinafter Iancu)(US Publication 2021/0214874 A1)
Re claim 1, Iancu discloses a method for identifying a fabric of a clothing, comprising: obtaining image information including a fabric structure of the clothing (See fig. 1: 108, 116; ¶ 24 where it teaches receiving sensor data (images) of the washables.); applying data on the fabric structure included in the image information to a learned artificial intelligence model trained to identify one or more types of fabrics (See fig. 1: 118; ¶s 25, 30 where it teaches detecting the fabric properties of the washables based on the sensor data; a deep learning neural network may be used to determine the fabric properties and colors of items in the washables based on pixel values captured by camera.); identifying a type of fabric of the clothing through the learned artificial intelligence model (See fig. 1: 118; ¶s 25, 30 where it teaches detecting the fabric 
But the reference of Ianu fails to explicitly teach and transmitting information on the identified type of fabric to a clothing-related home appliance.
However, the reference of Iancu does suggest transmitting information on the identified type of fabric to a clothing-related home appliance. (See fig. 1 & ¶s 27-28 where it teaches determining the optical wash cycle based on the detected fabric properties and colors of items in the washables; cause the washing machine to operate according to the washing cycle determined by the setting parameters; washing machine may be operated in an optimal mode based on the content of the washables, eliminating the need for human operator to select the settings.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Iancu, in the manner as claimed, for the benefit of causing the washing machine to operate in an optimal mode based on the content of the washables. (See ¶ 28)

Re claim 2, Iancu discloses wherein the learned artificial intelligence model comprises a fabric type identifying engine configured to identify and output the type of fabric of the clothing, the fabric type identifying engine being trained with learning data comprising fabric data of a plurality of fabric structures and label data obtained by matching the fabric data to labels of the type of fabric. (See ¶s 25, 30-37)




Re claim 4, Iancu discloses wherein obtaining the image information comprises obtaining an image of a part of the clothing, and wherein the learned artificial intelligence model comprises a fabric type identifying engine configured to identify and output the type of fabric, the fabric type identifying engine being trained with learning data comprising (i)at least one of a color, a pattern, or a contour of the part of the clothing, or data on the fabric structure of the part of the clothing, and (ii) label data obtained by matching the data on the fabric structure included in the image information to a label of the type of fabric. (See ¶s 25, 30-37)

Re claim 6, Iancu discloses wherein the fabric type identifying engine is trained to identify the type of fabric through a Convolution Neural Network (CNN) with image data corresponding to the obtained image information. (See ¶s 30-37)

Re claim 7, Iancu discloses obtaining waveform information from the clothing by a millimeter wave (mmWave) sensor, wherein identifying the type of fabric comprises identifying the type of fabric through the learned artificial intelligence model based on the data on the fabric structure and the waveform information from the clothing. (See fig. 1 & ¶s 19-22.  While the reference of Iancu teaches the use of microwave in combination with the images, the use of millimeter is known in the art and it can be seen in https://en.wikipedia.org/wiki/Extremely_high_frequency)

Re claim 8, Iancu discloses obtaining information of a near infrared wave from the clothing by a near infrared (NIR) spectrometer, wherein identifying the type of fabric comprises 

Re claim 9, Iancu discloses wherein obtaining the image information comprises obtaining the image information through a camera of a mobile terminal, the mobile terminal comprising a fabric identifying application program, wherein applying the data on the fabric structure to the learned artificial intelligence model and outputting the information on the type of fabric from the learned artificial intelligence model are performed through the fabric identifying application, and wherein transmitting the information on the identified type of fabric to the clothing-related home appliance is performed through a communication module of the mobile terminal. (See fig. 1 & ¶ 21, 24-30)

Claims (10-11) have been analyzed and rejected w/r to claim 1 above.
Claims (12-14, 16-19) have been analyzed and rejected w/r to claims (1-4, 6-8) above.

Re claim 20, Iancu discloses a fabric identifying system comprising: a fabric identifying apparatus configured to identify a type of fabric of a clothing (See figs. 1, 8-9 where it teaches a processing device 112 configured to detect the fabric.); and a server configured to communicate with the fabric identifying apparatus (See fig. 9 & ¶ 51-55 where it teaches a server configured to communicate with processing device 112.), wherein the fabric identifying apparatus comprises: a camera configured to obtain image information including a fabric structure of the clothing (See fig. 1: 108, 116; ¶ 24 where it teaches receiving sensor data (images) of the washables.), a fabric identifier configured to identify and output the type of fabric based on the 
But the reference of Iancu fails to explicitly teach and a communicator configured to transmit the image information on the fabric structure of the clothing to the server, wherein the server comprises an artificial intelligence model learner configured to generate a learned fabric type identifying engine by training, through a deep neural network, an artificial intelligence model with the image information on the fabric structure of the clothing received from the fabric identifying apparatus, wherein the server is configured to transmit the learned fabric type identifying engine to the fabric identifying apparatus, wherein the fabric identifier is configured to identify the type of fabric of the clothing through the learned fabric type identifying engine received from the server, and wherein the communicator is configured to transmit the information on the type of fabric identified by the fabric identifier to a clothing-related home appliance.
However, the reference of Iancu does suggest and a communicator configured to transmit the image information on the fabric structure of the clothing to the server (See fig. 9 “outcomes”), wherein the server comprises an artificial intelligence model learner configured to generate a learned fabric type identifying engine by training, through a deep neural network, an artificial intelligence model with the image information on the fabric structure of the clothing received from the fabric identifying apparatus (See fig. 9 “reinforcement learning algorithm”), wherein the server is configured to transmit the learned fabric type identifying engine to the fabric identifying apparatus (See fig. 9 “actions”), wherein the fabric identifier is configured to identify the type of fabric of the clothing through the learned fabric type identifying engine received from the server (See fig. 9 & ¶ 56 where it teaches the washing machine will pick a default cycle or a preprogrammed personal cycle based on the new information.), and wherein 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Iancu, in the manner as claimed, for the benefit of improving the detection rate. (See ¶ 56)

Allowable Subject Matter
Claims (5, 15) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 3, 2022